PAUL DANIELSON, Justice.  Appellant the State of Arkansas appeals from the circuit court’s dismissal of charges against appellee Renee Whitfield due to an allegedly defective arrest warrant. The sole point on appeal is that the circuit court erred as a matter of law in doing so. As the facts pertinent to this appeal are sufficiently set forth in State v. Richardson, 373 Ark. 1, 280 S.W.3d 20 (2008), handed down this same date, it is unnecessary to do so here. For the reasons set forth in Richardson, we reverse and remand. Reversed and remanded.